DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 09/23/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 8-14 have been added.  Claims 1-8 were canceled. Claims 8-14 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Claim Objections of Claim 2 has been withdrawn.
In view of Applicant’s amendments, the previous 35 U.S.C. § 112(f) rejection of Claims 1 and 7 have been withdrawn.
In view of Applicant’s amendments, the previous 35 U.S.C. § 112(b) rejection has been withdrawn.
In view of Applicant’s amendments, the previous 35 U.S.C. § 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura (JPH05288216 A - hereinafter Hatamura - Note: as the machine translation attached) in view of Otsubo et al. (JP 2011/226956A­ hereinafter Otsubo- Note: as the machine translation attached) in view of Kataoka et al. (US 2013/0345851 A1 -hereinafter Kataoka) further in view of Sago (JPH09131634A –hereinafter Sago - Note: as the machine translation attached).
Regarding Claim 8, Hatamura teaches:
A machining control system (see Fig. 1 and [0001]; Hatamura: "a semiconductor manufacturing equipment, machine tools") related to machining of a workpiece (see Fig. 1 and [0021]; Hatamura: "Workpiece 8") performed by a machining device in a state where the workpiece is movably supported by a motion guidance device (see Fig. 1 and [0020]; Hatamura: "linear motion guiding device") having a track member (see Fig. 1 and [0020]; Hatamura: "track rail 1") which extends along a longitudinal direction and a moving member (see Fig. 1 and [0020]; Hatamura: "the sliding base 3") which is arranged so as to oppose the track member via a rolling element (see Fig. 1 and [0020]; Hatamura: "a portion ball 2 rolls") being rollably arranged inside a rolling groove (see Fig. 1 and [0020]; Hatamura: "the slide portion 5") and which is relatively movable along the longitudinal direction of the track member (see Fig. 1 and [0020]; Hatamura: "The linear motion guiding apparatus includes a track rail 1 extending linearly, the sliding base 3 to be assembled through a number of balls 2 as rolling elements in the raceway rail 1 "), the machining control system comprising: 
the motion guidance device (see Fig. 1 and [0020]; Hatamura: "linear motion guiding device"); 
a table on which the workpiece is to be placed (see Fig. 1 and [0021]; Hatamura: "Workpiece 8 is machined on the movable table 7"), the table being supported by the motion guidance device (see [0021]; Hatamura: "The force acting at the time of processing from the tool 9 to work 8 is transmitted to the sliding base 3 of the linear motion guiding device through a movable table 7"); and 
a controller (see [0042]; Hatamura: “the controller 100”), wherein 2Application No.: 16/480,143Docket No.: P190740US00 
the controller (see [0042]; Hatamura: “the controller 100”)
acquires information related to (see [0032]; Hatamura: "Figure 4 shows various configuration examples of the linear motion guiding device in the case of applying a force detecting means 6". See [0010]; Hatamura: "Wherein the force detecting means, an elastically deformable elastic member, and a displacement or distortion detecting means for detecting into an electric signal the displacement or strain of the elastic member (load vibration) corresponding to the magnitude of the force". See [0015]; Hatamura: "In the force detection means with a linear motion guiding device configured as described above, by provided the force detection means between the mounting portion and the slide portion (moving member), of the forces acting actually in linear motion for the guide device it is possible to detect changes directly". Therefore, the force detecting means 6 collects the force information that is detected into an electric signal the displacement or strain of the elastic member);
However, Hatamura does not explicitly teach … related to a damping ratio of a load vibration applied to the moving member; and generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece by the machining device so as to reduce a load applied to the moving member and outputs the generated machining correction information to the machining device.
Otsubo from the same or similar field of endeavor teaches … related to a damping ratio of a load vibration generated in the moving member (see [0005]; Otsubo: "attenuation measurement means for measuring the attenuation of vibration in .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hatamura to include Otsubo's features related to a damping ratio of a load vibration generated in the moving member. Doing so would determine abnormality to prevent damage in a feeding device guide device and a feeding positioning device. (Otsubo, [0001])
However, it does not explicitly teach generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece by the machining device so as to reduce a load applied to the moving member and outputs the generated machining correction information to the machining device.
Kataoka from the same or similar field of endeavor teaches generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece by the machining device (see [0078]; Kataoka: “Kataoka: "When chatter vibrations have occurred, ... the processing proceeds from Step S3 to Step S4." See [0078] and [0099], Figs. 5 and 9; Kataoka: "in Step S4 of the processing 1 and Step S14 of the processing Since the processing increases or decreases the spindle rotational speed (the prescribed machining information) due to the occurred chatter vibration, the steps S4 and S14 read on 'machine correction information')”) (see [0080] and Fig. 5; Kataoka: "In Step S7, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." See [0091]; Kataoka: "In Step S17, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." Therefore, the changed spindle rotational speed (the generated machining correction information) is transmitted/outputted to the numeric control device (a side of the machining device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura and Otsubo to include Kataoka's features of generating and outputting the machining correction information. Doing so would reset a machining condition to prevent occurrence of chatter vibrations. (Kataoka, [0014])
However, it does not explicitly teach … so as to reduce a load applied to the moving member.
Sago from the same or similar field of endeavor teaches … so as to reduce a load applied to the moving member (see [0008]; Sago: “a slide guide with excellent vibration damping is installed near the outer edge, and the load sharing ratio between this slide guide and the linear motion guide is made variable so that the load of the slide That is, the load of the slide guide can be reduced during low speed feeding.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura, Otsubo, and Kataoka to include Sago's features of reducing a load applied to the moving member. Doing so would reduce the sliding resistance of the sliding guide to improve the straightness accuracy. (Sago, [0007]) 

Regarding Claim 9, the combination of Hatamura, Otsubo, Kataoka, and Sago teaches all the limitations of claim 8 above, Hatamura teaches wherein
the motion guidance device further includes a plurality of displacement sensors which detect displacements of the moving member in a prescribed number of displacement directions of the moving member (see [0026]-[0032]; Hatamura: "various sensors for detecting the displacement of the elastic member 11 "), and 
the controller acquires the prescribed machining information on the basis of detected values of the plurality of displacement sensors (see [0010]; Hatamura: "Wherein the force detecting means, an elastically deformable elastic member, and a displacement or distortion detecting means for detecting into an electric signal the displacement or strain of the elastic member corresponding to the magnitude of the force". See [0015]; Hatamura: "In the force detection means with a linear motion guiding device configured as described above, by provided the force detection means between the mounting portion and the slide portion (moving member), of the forces acting 

Regarding Claim 10, the combination of Hatamura, Otsubo, Kataoka, and Sago teaches all the limitations of claim 9 above, Otsubo teaches wherein,
when an amount of variation of the damping ratio see [0013]; Otsubo: "it is possible to detect a change in contact pressure of the relative motion portion of the feed screw and a decrease in lubricant, etc., by a variation in damping property. See [0009]-[001 0]; Otsubo: "the attenuation/damping property is calculated by a logarithmic attenuation factor." See [0005]; Otsubo: "attenuation measurement means for measuring the attenuation of vibration in the translational movement direction of the feed table". See [0021]; Otsubo: "The vibration detection sensor 8 detects a natural vibration having a frequency determined by the mass of the movable portion of the feeder 1 and the spring constant of the feed screw 7 portion. This vibration attenuates with time and decreases in amplitude as shown in FIG. 4 due to the frictional resistance of the contact portion between the track rail 3 and the casing 4 and the contact portion between the nut (not shown) of the feed screw 7") is equal to or exceeds a prescribed amount in a history of the prescribed machining information (see [0023]; Otsubo: "The logarithmic attenuation rate Δ measured for abnormality determination is compared with the logarithmic attenuation rate Δ0 in the normal state, and when a fluctuation exceeding a predetermined value K occurs, it is determined as abnormal. Appropriate selection methods such as an abnormality determination when | Δ0 - Δ| ≥ K, an ≥ K "), 
The same motivation to combine Hatamura and Otsubo set forth for Claim 8 equally applies to Claim 10.
However, it does not explicitly teach … the controller generates the machining correction information (see [0078]; Kataoka: "When chatter vibrations have occurred ... the processing proceeds from Step S3 to Step S4." See [0078] and [0099], Figs. 5 and 9; Kataoka: "in Step S4 of the processing 1 and Step S14 of the processing 2, the machining condition can be shifted into the stable region in the processing of either increasing or reducing the spindle rotational speed by a predetermined rotational speed a." Since the processing increases or decreases the spindle rotational speed (the prescribed machining information) due to the occurred chatter vibration, the steps S4 and S14 read on 'machine correction information') and outputs the machining correction information to the machining device (see [0080] and Fig. 5; Kataoka: "In Step S7, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." See [0091]; Kataoka: "In Step S17, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." Therefore, the changed spindle rotational speed (the generated machining correction information) is transmitted/outputted to the numeric control device (a side of the machining device)).
The same motivation to combine Hatamura, Otsubo, and Kataoka set forth for Claim 8 equally applies to Claim 10.

Regarding Claim 12, the combination of Hatamura, Otsubo, Kataoka, and Sago teaches all the limitations of claim 8 above, Hatamura teaches wherein,
the motion guidance device further includes a plurality of displacement sensors which detect displacements of the moving member in a prescribed number of displacement directions of the moving member (see [0026]-[0032]; Hatamura: "various sensors for detecting the displacement of the elastic member 11 "), and 
the controller acquires, on the basis of detected values of the plurality of displacement sensors of the motion guidance device (see [0032]; Hatamura: "Figure 4 shows various configuration examples of the linear motion guiding device in the case of applying a force detecting means 6"), information related to a load applied to the moving member when machining of the workpiece is being performed by the machining device as the prescribed machining information (see [0010]; Hatamura: "Wherein the force detecting means, an elastically deformable elastic member, and a displacement or distortion detecting means for detecting into an electric signal the displacement or strain of the elastic member (load vibration) corresponding to the magnitude of the force". See [0015]; Hatamura: "In the force detection means with a linear motion guiding device configured as described above, by provided the force detection means between the mounting portion and the slide portion (moving member), of the forces acting actually in linear motion for the guide device it is possible to detect changes directly". Therefore, the force detecting means 6 collects the force information that is detected into an electric signal the displacement or strain of the elastic member).

	Regarding Claim 14, Hatamura teaches:
A motion guidance device (see Fig. 1 and [0020]; Hatamura: "linear motion guiding device") having a track member (see Fig. 1 and [0020]; Hatamura: "track rail 1") which extends along a longitudinal direction (see Fig. 1 and [0020]; Hatamura: "a portion ball 2 rolls") and a moving member (see Fig. 1 and [0020]; Hatamura: "the sliding base 3") which is arranged so as to oppose the track member via a rolling element (see Fig. 1 and [0020]; Hatamura: "a portion ball 2 rolls") being rollably arranged inside a rolling groove (see Fig. 1 and [0020]; Hatamura: "the slide portion 5") and which is relatively movable along the longitudinal direction of the track member (see Fig. 1 and [0020]; Hatamura: "The linear motion guiding apparatus includes a track rail 1 extending linearly, the sliding base 3 to be assembled through a number of balls 2 as rolling elements in the raceway rail 1"), the motion guidance device comprising:
a plurality of displacement sensors which detect displacements of the moving member in a prescribed number of displacement directions of the moving member (see [0026]-[0032]; Hatamura: "various sensors for detecting the displacement of the elastic member 11");
a controller (see [0042]; Hatamura: “the controller 100”), wherein 2Application No.: 16/480,143Docket No.: P190740US00 
the controller (see [0042]; Hatamura: “the controller 100”)
acquires, on the basis of detected values of the plurality of displacement sensors of the motion guidance device (see [0032]; Hatamura: "Figure 4 shows various configuration examples of the linear motion guiding device in the case of , information related to (see [0010]; Hatamura: "Wherein the force detecting means, an elastically deformable elastic member, and a displacement or distortion detecting means for detecting into an electric signal the displacement or strain of the elastic member (load vibration) corresponding to the magnitude of the force". See [0015]; Hatamura: "In the force detection means with a linear motion guiding device configured as described above, by provided the force detection means between the mounting portion and the slide portion (moving member), of the forces acting actually in linear motion for the guide device it is possible to detect changes directly". Therefore, the force detecting means 6 collects the force information that is detected into an electric signal the displacement or strain of the elastic member).
However, Hatamura does not explicitly teach ... related to a damping ratio of aload vibration generated in the moving member; generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece which is performed by the machining device in a state where the workpiece is movably supported by the motion guidance device so as to reduce a load applied to the moving member, and to outputs the machining correction information to the machining device.
Otsubo from the same or similar field of endeavor teaches … related to a damping ratio of a load vibration generated in the moving member (see [0005]; Otsubo: "attenuation measurement means for measuring the attenuation of vibration in .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hatamura to include Otsubo's features related to a damping ratio of a load vibration generated in the moving member. Doing so would determine abnormality to prevent damage in a feeding device guide device and a feeding positioning device. (Otsubo, [0001])
However, it does not explicitly teach generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece which is performed by the machining device in a state where the workpiece is movably supported by the motion guidance device so as to reduce a load applied to the moving member, and to outputs the machining correction information to the machining device.
Kataoka from the same or similar field of endeavor teaches generates, on the basis of the prescribed machining information, machining correction information for correcting a prescribed control parameter for machining of the workpiece which is performed by the machining device in a state where the workpiece is movably supported by the motion guidance device (see [0078]; Kataoka: "When chatter vibrations have occurred, ... the processing proceeds from Step S3 to Step S4." See [0078] and [0099], Figs. 5 and 9; Kataoka: "in Step S4 of the processing 1 and Step S14 of the processing 2, the machining condition can be shifted into the stable region in the processing of either increasing or reducing the spindle rotational speed by a predetermined rotational speed a." Since the processing increases or decreases the spindle rotational speed (the prescribed machining information) due to the occurred chatter vibration, the steps S4 and S14 read on 'machine correction information') (see [0080] and Fig. 5; Kataoka: "In Step S7, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." See [0091]; Kataoka: "In Step S17, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." Therefore, the changed spindle rotational speed (the generated machining correction information) is transmitted/outputted to the numeric control device (a side of the machining device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura and Otsubo to include Kataoka's features of generating and outputting machining correction information. Doing so would reset a machining condition to prevent occurrence of chatter vibrations. (Kataoka, [0014])
However, it does not explicitly teach … so as to reduce a load applied to the moving member.
… so as to reduce a load applied to the moving member (see [0008]; Sago: “a slide guide with excellent vibration damping is installed near the outer edge, and the load sharing ratio between this slide guide and the linear motion guide is made variable so that the load of the slide guide can be reduced during heavy cutting low-speed feed where damping is required.” That is, the load of the slide guide can be reduced during low speed feeding.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura, Otsubo, and Kataoka to include Sago's features of reducing a load applied to the moving member. Doing so would reduce the sliding resistance of the sliding guide to improve the straightness accuracy. (Sago, [0007]) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatamura in view of Kataoka in view of Otsubo in view of Sago in view of Ikeda (JP 2008087092A - hereinafter Ikeda - Note: as the machine translation attached) further in view of Miyazaki (US20150105874 A1 - hereinafter Miyazaki).
Regarding Claim 11, the combination of Hatamura, Otsubo, Kataoka, and Sago teaches all the limitations of claim 10 above, Otsubo teaches wherein, 
when an amount of variation of the damping ratio (see [0013]; Otsubo: "it is possible to detect a change in contact pressure of the relative motion portion of the feed screw and a decrease in lubricant, etc., by a variation in damping property. See [0009]-[001 O]; Otsubo: "the attenuation/damping property is calculated by a logarithmic attenuation factor.") is equal to or exceeds the prescribed amount, and a period of time required for the amount of variation of the damping ratio to be equal to or exceed the prescribed amount (see [0021 ]; Otsubo: "Attenuation is measured as follows. With the feed base 5 stationary, the feed screw 7 is driven by the feed motor 6 for a predetermined time (usually 1 second or less) and then stopped, thereby giving an impact load in the feed direction of the feed base 5 and Vibrate. At the same time, the vibration detection sensor 8 starts detecting the vibration." A predetermined time reads on 'a period of time)  (see [0023]; Otsubo: "The logarithmic attenuation rate Δ measured for abnormality determination is compared with the logarithmic attenuation rate Δ0 in the normal state, and when a fluctuation exceeding a predetermined value K occurs, it is determined as abnormal. Appropriate selection methods such as an abnormality determination when | Δ0 - Δ| ≥ K, an abnormality determination when | (Δ0 – Δ)/ Δ0| ≥ K "), 
However, it does not explicitly teach a period of time required for the amount... is shorter than a prescribed time..., … the controller outputs alarm information related to the machining of the workpiece to the machining device.
Kataoka from the same or similar field of endeavor teaches … the controller outputs  (see [0080] and Fig. 5; Kataoka: "In Step S7, a command of changing the spindle rotational speed is transmitted to the numeric control device 2." See [0091]; Kataoka: "In Step S17, a command of changing the spindle rotational speed Therefore, the changed spindle rotational speed (the generated machining correction information) is transmitted/outputted to the numeric control device (a side of the machining device)).
The same motivation to combine Hatamura, Otsubo, and Kataoka set forth for Claim 8 equally applies to Claim 11.
However, it does not explicitly teach a period of time required for the amount... is shorter than a prescribed time..., the controller outputs alarm information …
Ikeda from the same or similar field of endeavor teaches and a period of time required for the amount. .. is shorter than a prescribed time... ,(see [0007]; Ikeda: "if the tip of the tool (bite) is broken or the tool is worn, the cutting time will be shorter than the normal range, so if the cutting time deviates from the normal range, It can be determined that an abnormality such as a broken blade or wear has occurred" See [0005]; Ikeda: "A cutting unit measured by the measuring unit is compared with a predetermined normal range, and a determination unit that determines an abnormality when the cutting time deviates from the normal range is provided". The normal range reads on 'a prescribe time').
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura, Otsubo, Kataoka, and Sago to include lkeda's features of a required period of time that is shorter than a prescribed time. Doing so would detect abnormality in a machine tool with higher accuracy. (Ikeda, [0007])
... the controller outputs alarm information.
Miyazaki from the same or similar field of endeavor teaches ... the controller outputs alarm information (see [0013]; Miyazaki: "it is possible to shorten the time taken to acquire the alarm information. Accordingly, it is possible to acquire the necessary alarm information from the 10 unit after the communication abnormality occurs in the 10 unit until the numerical control device stops the operation.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura, Otsubo, Kataoka, Sago, and Ikeda to include Miyazaki's features outputting alarm information. Doing so would detect status abnormality to immediately stop an operation of an amplifier, a motor, or the like. (Miyazaki, [0011] and [0013])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hatamura in view of Kataoka in view of Otsubo in view of Sago further in view of Fujishima et al. (US 2003/0065419 A1- hereinafter Fujishima).
Regarding Claim 13, the combination of Hatamura, Otsubo, Kataoka, and Sago teaches all the limitations of claim 8 above, Kataoka teaches wherein
the machining correction information includes at least any of information related to a machining speed of the workpiece by a machining tool provided in the machining device (see [0078] and [0099], Figs. 5 and 9; Kataoka: "in Step S4 of the processing 1 and Step S14 of the processing 2, the machining condition can be shifted into the stable region in the processing of either increasing or reducing the The spindle rotational speed reads on 'information related to a machining speed')4Application No.: 16/480,143Docket No.: P190740US00 and 
The same motivation to combine Hatamura, Otsubo, and Kataoka set forth for Claim 8 equally applies to Claim 13.
However, it does not explicitly teach ...and information related to a feed speed of an actuator for feeding the table with respect to the machining tool.
Fujishima from the same or similar field of endeavor teaches ... and information related to a feed speed of an actuator for feeding the table with respect to the machining tool (see [0041]; Fujishima: "the operation command signals for the spindle motor and the feed motor (signals relating to spindle rotational speed, feed speed, or electric current value of each motor and signals relating to the tool used) received from the CNC command inputting section 10". See [0022]; Fujishima: "if the frequency due to machining is within a predetermined range relative to the natural frequency, the amount of offset (the amount of decrease or increase in speed) to be applied to the feed speed of the feed mechanism and/or the rotational speed of the spindle is computed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hatamura, Otsubo, Kataoka, and Sago to include Fujishima's features of information related to a feed speed of an actuator for feeding the table with respect to the machining tool. Doing so would prevent the frequencies from coming close to each other in order to enhance the machining accuracy and the quality of the machined surfaces. (Fujishima, [0009])

Response to Arguments
Applicant's arguments filed 09/23/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the second paragraph of the sixth page of the remarks (numbered as page 11) which recites:

    PNG
    media_image1.png
    306
    704
    media_image1.png
    Greyscale

The Examiner respectfully disagrees and points Applicant to the above rejection for details. Otsubo ([0005] and [0021]) discloses acquiring information related to the attenuation of vibration in the translational movement direction of the feed table. Kataoka ([0078] and [0099]) discloses the processing increases or decrease the spindle rotational speed due to the occurred chatter vibration. Therefore, the combination of Otsubo and Kataoka still read on the limitation correcting the prescribed control parameter for machining of the workpiece on the basis of the attenuation of vibration in the translational movement direction of the feed table.

For similar as those presented above with respect to independent claim 1, claim 14 is rejected in view of the cited references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117